DETAILED ACTION
1.          Claims 1-21 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 4/25/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 4/18/2022, the Office acknowledges the current status of the claims: claims 1, 3, 4, 6, 7, 9, 12, 15-17, and 19 have been amended, claim 21 has been added, and no new matter appears to be included.
4.          In response to the amendments received in the Office on 4/18/2022, the objections of claims 4, 12, and 19 have been withdrawn.
5.          In response to the amendments received in the Office on 4/18/2022, the rejections of claims 9-16 under 35 USC 101 have been withdrawn.
6.          In response to the amendments received in the Office on 4/18/2022, the amendments with respect to the specification have been reviewed and entered.

Response to Arguments
7.          Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
8.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.          Claims 1-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0071831 A1 to Sinha et al. (hereinafter “Sinha”) in view of United States Patent Application Publication 2016/0173383 A1 to Liu et al. (hereinafter “Liu”).
            Regarding Claim 1, Sinha discloses a network device comprising: 
     at least one interface (Sinha: Figure 8 with [0042-0044] – corresponds to a network element comprising at least an interface module comprising a plurality of ports. See also Figure 9 with [0048].); and 
     at least one processor communicatively coupled to the at least one interface (Sinha: Figure 8 with [0042-0044] – corresponds to a processor of the network element.), wherein the at least one processor is to: 
          identify congestion at an egress queue (Sinha: [0028-0030] – network element is operable to identify congestion at ingress and egress queues.); 
         determine a congestion group associated with the congestion (Sinha: [0041-0049] – one or more identifiers are associated with one or more ports/queues/interfaces further associated with congestion.); 
         form a congestion message, the congestion message including a congestion group identifier (Sinha: [0041-0047] – corresponds to a congestion notification message comprising the one or more identifiers.); and 
         cause transmission of the congestion message to at least two transmitters (Sinha: [0041-0047] and Figure 3 – the congestion notification message, 200, is generated and propagated to one or more elements in a network, 100.).
            Although Sinha identifies level of congestion at one or more queues, Sinha does not expressly disclose that the congestion group includes multiple source transmitters and the egress queue is to store packets from the multiple source transmitters.
            However, this type of grouping to define congestion and egress queues based on multiple source transmitters is not new or novel in the presence of Liu. Liu is similarly concerned with reducing congestion states at ingress and egress queues via a congestion notification mechanism (Liu: [0021-0022]). Liu discloses a congestion group includes multiple source transmitters and an egress queue is to store packets from the multiple source transmitters (Liu: [0027-0031] – corresponds to a congestion group at ingress queues (multiple source transmitters) aligned with an egress queue (for storing packets for output, as is known in the art). The ingress queues are identified through a Class of Service (CoS) and a congestion state. See also Figure 7 with [0047-0049] describing congestion notification for flow control in which ingress queues (sources) with high traffic flows are notified to via congestion management for lowering volume.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the congestion management device of Sinha in view of the congestion management scheme of Liu to include a congestion group including multiple source transmitters, and an egress queue is to store packets from the multiple source transmitters for the reasons of avoiding head of line blocking in both egress and ingress queues (Liu: [0022-0024]).	
            Regarding Claim 2, the combination of Sinha and Liu discloses the network device of claim 1, wherein Sinha further discloses to identify a congestion at an egress queue, the at least one processor is to: 
     determine a packet queue depth of the egress queue and determine whether the egress queue is congested based in part on the queue depth meeting or exceeding a threshold level for the egress queue (Sinha: [0051] – corresponds to identifying congestion based on queue depth and a preconfigured queue threshold.).
            Regarding Claim 3, the combination of Sinha and Liu discloses the network device of claim 1, wherein to determine a congestion group associated with the congestion, the at least one processor is to: 
     use a congestion group identifier in a received packet associated with congestion at the egress queue (Sinha: [0041-0050] – corresponds to a congestion notification message comprising the one or more identifiers associated with congestion at one or more ingress or egress queues.), wherein the congestion group identifier is to identify the congestion group (Sinha: [0041-0050] – corresponds to a congestion notification message comprising the one or more identifiers associated with congestion at one or more ingress or egress queues.).
             Regarding Claim 4, the combination of Sinha and Liu discloses the network device of claim 1, wherein Sinha further discloses to determine a congestion group associated with the congestion, the at least one processor is to: 
     determine a congestion group identifier based on at least one characteristic of a received packet associated with congestion at the egress queue, wherein the at least one characteristic comprises one or more of: 
     a source Internet Protocol (IP) address, a source (media Access Control (MAC) address (Sinha: [0053] – suggested by the use of a VLAN-ID.), or an Multiprotocol Label Switching (MPLS) tag.
            Regarding Claim 5, the combination of Sinha and Liu discloses the network device of claim 1, wherein Sinha further discloses to determine a congestion group associated with the congestion, the at least one processor is to: 
     determine a congestion group identifier based on a chain of at least one congestion group identifier in a received packet associated with congestion at the egress queue (Sinha: [0022] – interpreted to correspond to a list of identifiers associated with congestion described above with respect to claim 1 in [0041-0050].).
            Regarding Claim 6, the combination of Sinha and Liu discloses the network device of claim 1, wherein Sinha further discloses the at least one processor is to: 
      access a look-up table to determine two or more destination addresses and use the determined two or more destination addresses to identify the multiple source transmitters (Sinha: [0041-0050] – corresponds to determining one or more addresses (port addresses) in a mapping table.).
            Regarding Claim 7, the combination of Sinha and Liu discloses the network device of claim 1, wherein Sinha further discloses the congestion message includes one or more of: 
     congested egress queue depth, source Internet Protocol (IP) address of device that transmitted the packet that caused congestion of an egress queue, destination IP address of the packet that caused congestion of an egress queue, source Media Access Control (MAC) address the packet that caused congestion of an egress queue (Sinha: [0053-0055]), destination MAC address the packet that caused congestion of an egress queue (Sinha: [0053-0055]), congestion group identifier the packet that caused congestion of an egress queue (Sinha: [0041-0050] and [0054-0055]), congested egress port number (Sinha: [0040-0046]), portion of header of packet that caused congestion of an egress queue (Sinha: [0041-0050] – corresponds to address or port information of the queue that caused the congestion, considered control information in a header of the notification.), or bandwidth change request.
            Regarding Claim 8, the combination of Sinha and Liu discloses the network device of claim 1, further comprising a network interface, wherein Sinha further discloses to cause transmission of the congestion message to at least two transmitters, the at least one processor is to cause the network interface to send the congestion message to the at least two transmitters that are in the congestion group (Sinha: [0041-0047] and Figure 3 – the congestion notification message, 200, is generated and propagated to one or more elements in a network, 100.).
            Regarding Claim 21, the combination of Sinha and Liu discloses the system of claim 1, wherein Sinha further discloses the at least one processor is to: 
     cause transmission of the congestion message to a port of a source transmitter that is allocated to receive congestion messages (Sinha: [0041-0047] and Figure 3 – the congestion notification message, 200, is generated and propagated to one or more elements in a network, 100.).

            Claims 9, 10, 12, and 14, directed to medium embodiment of claims 1, 2, 4, and 7, recite similar features as claims 1, 2, 4, and 7, respectively, and are therefore rejected upon the same grounds as claims 1, 2, 4, and 7. Please see above rejections of claims 1, 2, 4, and 7. Sinha further discloses the medium in at least [0061] as an article of manufacture.
           Regarding Claim 11, the combination of Sinha and Liu discloses the at least one computer-readable medium of claim 9, wherein the congestion group identifier is copied from a congestion group identifier in a received packet associated with congestion at the egress queue (Sinha: [0028] – suggested in the propagation of the notification message to a plurality of elements within the domain.).
            Regarding Claim 13, the combination of Sinha and Liu discloses the at least one computer-readable medium of claim 9, comprising instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: 
     determine a congestion group identifier based on at least one congestion group identifier in a received packet (Sinha: [0041-0050] – corresponds to a congestion notification message comprising the one or more identifiers associated with congestion at one or more ingress or egress queues.). 
            Regarding Claim 15, the combination of Sinha and Liu discloses the at least one computer-readable medium of claim 9, comprising instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: 
     access a look-up table to determine two or more destination addresses associated with the congestion group identifier (Sinha: [0041-0050] – corresponds to determining one or more addresses (port addresses) in a mapping table.) and provide the determined two or more destination addresses for transmission of the congestion group message (Sinha: [0041-0050] – corresponds to determining one or more addresses (port addresses) in a mapping table.).
            Regarding Claim 16, the combination of Sinha and Liu discloses the at least one computer-readable medium of claim 15, wherein to cause transmission of the congestion group message, the at least one processor is to: 
     use one of the determined two or more destination addresses for transmission of the congestion group message and use another of the determined two or more destination addresses for transmission of another copy of the congestion group message (Sinha: [0028] – suggested in the propagation of the notification message to a plurality of elements within the domain. See also Figures 2 and 3 with [0041-0050].). 

10.         Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha and Liu, and further in view of United States Patent Application Publication 2015/0055478 A1 to Tabatabaee et al. (hereinafter “Tabatabaee”).
            Regarding Claim 17, Sinha discloses a system comprising: 
     a host system and a network interface communicatively coupled to the host system (Sinha: Figures 2 and 3 with [0041-0050] – corresponds to a network element, 104, comprising one or more ports/interfaces.), the network interface comprising:
          a plurality of ports (Sinha: [0041-0050] – corresponds to one or more ports of the network element.), wherein at least one port of the plurality of ports is to receive packets and at least one of the packets comprises a group congestion message (Sinha: [0041-0052] – corresponds to receiving packets and a congestion notification message.), the congestion message transmitted to multiple devices (Sinha: [0028] – suggested in the propagation of the notification message to a plurality of elements within the domain. See also Figures 2 and 3 with [0041-0050].) and
         at least one processor (Sinha: [0042] – corresponds to a packet processor.), but does not expressly disclose to cause a transmit rate of a transmit queue to be reduced in response to the group congestion message.
            Although Sinha identifies level of congestion at one or more queues, Sinha does not expressly disclose that the congestion group includes multiple source transmitters and the egress queue is to store packets from the multiple source transmitters.
            However, this type of grouping to define congestion and egress queues based on multiple source transmitters is not new or novel in the presence of Liu. Liu is similarly concerned with reducing congestion states at ingress and egress queues via a congestion notification mechanism (Liu: [0021-0022]). Liu discloses a group congestion message was transmitted to multiple source transmitter devices capable to transmit packets to a queue determined to be congested by at least one of the multiple source transmitter devices in a congestion group (Liu: [0027-0031] – corresponds to a congestion group at ingress queues (multiple source transmitters) aligned with an egress queue (for storing packets for output, as is known in the art). The ingress queues are identified through a Class of Service (CoS) and a congestion state. See also Figure 7 with [0047-0049] describing congestion notification for flow control in which ingress queues (sources) with high traffic flows are notified to via congestion management for lowering volume. NOTE: The preceding limitation is interpreted as an intended result since all multiple source transmitter devices are “capable” of transmitting packets. However, the claim limitation does not specifically “transmit” any packets.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the congestion management device of Sinha in view of the congestion management scheme of Liu to include a group congestion message was transmitted to multiple source transmitter devices capable to transmit packets to a queue determined to be congested by at least one of the multiple source transmitter devices in a congestion group for the reasons of avoiding head of line blocking in both egress and ingress queues (Liu: [0022-0024]).
            The combination of Sinha and Liu does not specifically disclose a congestion management system operable to cause a transmit rate of a transmit queue to be reduced in response to the group congestion message.
            However, Tabatabaee discloses a congestion management system operable to cause a transmit rate of a transmit queue to be reduced in response to the group congestion message (Tabatabaee: [0019-0020] – corresponds to sending a message to control/reduce the data rate of packets of a congested queue.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Tabatabaee to cause a transmit rate of a transmit queue to be reduced in response to a congestion message for the reasons of reducing network congestion at a properly identified, congested node without disrupting innocent flows within the network (Tabatabaee: [0003-0004]).
            Regarding Claim 19, the combination of Sinha, Liu, and Tabatabaee discloses the system of claim 17, wherein Sinha further discloses the group congestion message includes one or more of:   
     congested egress queue depth, source Internet Protocol (IP) address of device that transmitted the packet that caused congestion of an egress queue, destination IP address of the packet that caused congestion of an egress queue, source Media Access Control (MAC) address the packet that caused congestion of an egress queue (Sinha: [0053-0055]), destination MAC address the packet that caused congestion of an egress queue (Sinha: [0053-0055]), congestion group identifier the packet that caused congestion of an egress queue (Sinha: [0041-0050] and [0054-0055]), congested egress port number (Sinha: [0040-0046]), portion of header of packet that caused congestion of an egress queue (Sinha: [0041-0050] – corresponds to address or port information of the queue that caused the congestion, considered control information in a header of the notification.), or bandwidth change request.
            Regarding Claim 20, the combination of Sinha, Liu, and Tabatabaee discloses the system of claim 17, wherein Sinha further discloses the network interface comprises a wired or wireless network interface (Sinha: [0057-0059] – corresponds to wired or wireless coupling between elements.) and further comprising one or more of: 
     at least one storage device communicatively coupled to the network interface (Sinha: [0057-0059] – corresponds to memory devices operatively coupled within the network element with interfaces and other modules.), or at least one interconnect communicatively coupled to the network interface (Sinha: [0059] – interpreted to correspond to circuitry in the element.).

11.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha, Liu, and Tabatabaee, and further in view of United States Patent Application Publication 2004/0062259 A1 to Jeffries et al. (hereinafter “Jeffries”).
            Regarding Claim 18, the combination of Sinha, Liu, and Tabatabaee discloses the system of claim 17, but does not expressly disclose the at least one processor is to adjust a transmit rate of the transmit queue based on accumulated tokens and receipt of the group congestion message is to cause an accumulation rate of tokens to lessen.
            However, Jeffries discloses adjust a transmit rate of the transmit queue based on accumulated tokens and receipt of the group congestion message is to cause an accumulation rate of tokens to lessen (Jeffries: [0041] – suggested by the use of a bandwidth indication monitored by a queue controller utilized to increase or decrease a token count for congestion control.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Jeffries to adjust a transmit rate of the transmit queue based on accumulated tokens and receipt of the group congestion message is to cause an accumulation rate of tokens to lessen for the reasons of reducing the number of dropped packets (Jeffries: [0003-0004]).

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 21, 2022